Matter of Nafees F. (2018 NY Slip Op 03940)





Matter of Nafees F.


2018 NY Slip Op 03940


Decided on June 5, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 5, 2018

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.


6770 6769

[*1]In re Nafees F., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Raymond E. Rogers of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Dona B. Morris of counsel), for presentment agency.

Appeals from orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about January 31, 2017, which adjudicated appellant a juvenile delinquent upon his admissions that he committed acts that, if committed by an adult, would constitute the crime of sexual abuse in the third degree (two counts), and imposed a conditional discharge for a period of 12 months, unanimously dismissed, without costs.
Each "dispositional order was entered upon appellant's consent and thus he is not an aggrieved party within the meaning of CPLR 5511" (Matter of Desmond S., 97 NY2d 693, 693 [2002]; see Matter of Raven L., 105 AD3d 424 [1st Dept 2013]). In any event,
the disposition was the least restrictive alternative and a provident exercise of the court's discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 5, 2018
CLERK